SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2016 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL announces preliminary air traffic results for the month of June 2016 São Paulo, July 18, 2016 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: CCC, Fitch: IDR and Moody’s: Caa3) , the largest low-cost and best-fare airline in Latin America, hereby announces preliminary air traffic figures for the month of June 2016, 2Q16 and for 2016 year-to-date. Comparisons refer to the same period of 2015. GOL's Highlights | The total volume of departures in the system decreased by 19.7% and 21.0% in the month and in the quarter, respectively. The total number of seats available to the market fell by 19.2% in June and decreased by 20.8% in 2Q16. | Domestic supply reduced by 5.2% in June and by 8.9% in 2Q16, when compared to the same periods of 2015. | Domestic demand fell by 6.6%, leading to a load factor of 76.1%. In the quarter, domestic demand declined by 11.2%, with a load factor of 76.0%, representing a 2.0 p.p. reduction. | In the international market, capacity and demand fell by 10.9% and 11.6%, respectively, leading to a load factor of 66.3% - representing a 0.6 p.p. downturn. In the quarter, capacity and demand in this market moved down by 12.2% and 10.6%, respectively, resulting in a load factor of 69.3% - an increase of 1.2 p.p . Investor Relations ri@voegol.com.br www.voegol.com.br/ir +55(11)2128-4700 About GOL Linhas Aéreas Inteligentes S.A. In 15 years of history, GOL Linhas Aéreas Inteligentes helped build links, bringing people closer and reducing distances with safety and intelligence. The company played an important role in the democratization of air travel in Brazil, contributing to enable approximately 17 million people to fly for the first time, becoming the largest low-cost and best-fare airline in Latin America. GOL is also the leading company in terms of on-time performance and number of passengers carried in the domestic market, both in the leisure and corporate segments – according to Infraero. GOL has the highest supply of seats with ANAC’s "A" seal, providing even more comfort in its 800 daily flights to 65 domestic and international destinations in South America and the Caribbean. The company maintains strategic alliances with three major global partners: Delta Air Lines, Air France and KLM, allowing it to offer twelve codeshare and more than 70 interline agreements, bringing more convenience and facilitating connections to any destination of these alliances. Through SMILES, GOL’s loyalty program, passengers can accumulate miles and redeem tickets to more than 160 countries and 800 destinations worldwide. The Company also operates Gollog, which retrieves and delivers cargo and packages to and from approximately 2,500 cities in Brazil and ten abroad. 1 GOL Linhas Aéreas Inteligentes S.A . GOL announces preliminary air traffic results for the month of June 2016 Operational data * Jun/16 Jun/15 % Var. 2Q16 2Q15 % Var. 6M16 6M15 % Var. Total System Departures 20,170 25,104 -19.7% 60,963 77,133 -21.0% 135,162 157,947 -14.4% Seats 3,368 4,169 -19.2% 10,157 12,820 -20.8% 22,527 26,299 -14.3% ASK (mm) 3,682 3,913 -5.9% 10,766 11,870 -9.3% 23,028 24,903 -7.5% RPK (mm) 2,759 2,971 -7.1% 8,096 9,114 -11.2% 17,593 19,286 -8.8% Load Factor 74.9% 75.9% -1.0 p.p 75.2% 76.8% -1.6 p.p 76.4% 77.4% -1.0 p.p Pax on board 2,423 3,003 -19.3% 7,353 9,388 -21.7% 16,396 19,509 -16.0% Domestic Departures 18,983 23,785 -20.2% 57,407 73,147 -21.5% 127,682 149,497 -14.6% Seats 3,158 3,939 -19.8% 9,531 12,124 -21.4% 21,214 24,816 -14.5% ASK (mm) 3,253 3,432 -5.2% 9,492 10,419 -8.9% 20,347 21,727 -6.3% RPK (mm) 2,475 2,650 -6.6% 7,212 8,125 -11.2% 15,608 17,045 -8.4% Load Factor 76.1% 77.2% -1.1 p.p 76.0% 78.0% -2.0 p.p 76.7% 78.5% -1.7 p.p Pax on board 2,289 2,854 -19.8% 6,933 8,925 -22.3% 15,434 18,467 -16.4% International Departures 1,187 1,319 -10.0% 3,556 3,986 -10.8% 7,480 8,450 -11.5% Seats 210 230 -8.8% 627 696 -10.0% 1,314 1,484 -11.4% ASK (mm) 429 481 -10.9% 1,274 1,451 -12.2% 2,680 3,176 -15.6% RPK (mm) 284 322 -11.6% 884 989 -10.6% 1,985 2,241 -11.4% Load Factor 66.3% 66.9% -0.6 p.p 69.3% 68.2% 1.2 p.p 74.1% 70.6% 3.5 p.p Pax on board 134 148 -9.3% 421 463 -9.2% 962 1,043 -7.7% * Source: Agência Nacional de Aviação Civil (ANAC) and the Company for the current month. 2 GOL Linhas Aéreas Inteligentes S.A . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 18 , 2016 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
